Mr. Presiding Justice Denis E. Sullivan delivered the opinion of the court. Defendant Harry H. Stephens brings this appeal from a judgment entered in the superior court in favor of plaintiffs and against Harry H. Stephens and Nelda M. Stephens upon two notes signed by the defendants on November 2, 1923 and November 12, 1925, respectively, the face value of the first note was for $500 and the second note was for $400, each to bear interest at the rate of 6 per cent per annum. Both notes were due on demand. Suit was commenced on December 20, 1938. The reverse side of the note dated November 2, 1923, contained the following notation: “Reed $30.00 acct on note. Reed payment $50.00 on acct notes Nov. 1st, 1934 by check, Harry H. Stephens. ’ ’ On the reverse side of the note dated November 12, 1925, appeared the following notation: “Dec. 5, 1935, reed, payment $50.00 on notes, by check, Harry H. Stephens.” In none of the pleadings filed by plaintiffs is there any allegation or claim that the notations made on the notes represent payments which were made by defendant on said notes, and thereby prevented the running of the statute of limitations. A petition was filed by the defendant which was stricken by the court and two subsequent amended petitions, containing substantially the same allegations, were stricken by the court. The final order of the court dated June 9, 1939, denied the third amended petition and it is from such order that this appeal is taken. In his amended petition filed March 1, 1939, Harry H. Stephens alleges in substance that on December 22, 1938, a judgment by confession was entered against him in the superior court for $1,515.20; that an execution had been served upon him on January 7, 1939, which was the first notice petitioner had that the aforesaid judgment had been entered against him; that this petition is not made for the purpose of delay and that petitioner has been diligent in filing his petition and comes into court without laches and has a good and meritorious defense. Said amended petition further alleges that the two notes, payable on demand, which are the subject of the suit, were executed and aré dated November 2, 1923 and November 12, 1925, respectively, and that no payment has been made by petitioner on account of said notes, from the date of the execution thereof, nor has petitioner given or made any new promises or undertakings since the execution of said notes to pay same; denies that he paid $30 or any other amount on the aforesaid note dated November 2, 1923, and avers that any indorsement appearing on said notes was placed there without his knowledge and consent and that no payment was made by petitioner on said note or otherwise, and that said alleged indorsement was made without any consideration. Said amended petition further denies that the petitioner paid the sum of $50 or any other amount on account of the aforesaid notes on November 1, 1935, or on any other date by check or otherwise and petitioner avers that any indorsement appearing on said note, dated November 12,1925, was placed there without his knowledge and consent and that no payment was made by petitioner on the said*notes or otherwise, and that said alleged indorsement was made without any consideration; that the cause of action did not accrue to plaintiff, at any time, within 10 years next, before the commencement of this action, and that plaintiffs’ said action is barred by the statute of limitations. Petitioner prays that the court set aside and vacate the judgment heretofore entered against him and stay the execution and that petitioner be allowed to file his appearance and that the said petition stand as an answer to the complaint. From a review of these pleadings, it is quite apparent that if the defense had been permitted to offer and proved the allegations of his petition, that the statute of limitations would be a defense to the claim of the plaintiffs. While judgments should not be permitted to be vacated and easily set aside, without a showing of a meritorious defense, this being largely discretionary with the court, yet when such meritorious defense appears from the pleadings, and no fault appearing on the part of defendant, it is the duty of the court to give a defendant an opportunity to have his day in court. We think in this case that justice would be more nearly served if defendant had been given an opportunity to be heard. We believe that the court should have so ruled and his failure to do so was error. For the reasons herein given the order of the superior court is reversed and the cause is remanded with directions to open said judgment to the extent of permitting the defendant to enter his appearance, file proper pleadings and the evidence to be presented and the cause tried on the issues presented by the plaintiffs and defendant, the present judgment to stand as security until the final determination of the suit. Order reversed and cause remanded with directions. Hebel, J., concurs.